Banke, Judge.
Glenn and Burch Simmons were jointly indicted and convicted of making terroristic threats. Code Ann. § 26-1307. Their sole contention on appeal is that the evidence was insufficient.
The victim testified that the defendants approached him as he and another person were plowing a field and that Glenn Simmons displayed a rifle and threatened to "blow [him] off the tractor” if he did not stop. This testimony was corroborated by the testimony of the person assisting the victim with the plowing. It was also corroborated in part by the victim’s daughter. She stated that she and Glenn Simmons had a confrontation over who owned the land, whereupon Simmons walked over to his truck to get his rifle. She left at that point to call the *590sheriff.
Submitted March 6,1979 —
Decided April 9,1979.
John N. Crudup, for appellants.
Jeff C. Wayne, District Attorney, for appellee.
There was no testimony that Burch Simmons made any threats or did anything to support Glenn Simmons’ threats. Held:
"The mere presence of one where a crime is being committed without any further evidence to show participation in it, directly or indirectly, is insufficient upon which to base a conviction. [Cits.]” Jones v. State, 64 Ga. App. 308 (13 SE2d 91) (1941). See also Sweat v. State, 119 Ga. App. 646 (1) (168 SE2d 654)(1969). While the evidence was amply sufficient to convict Glenn Simmons, the defense motion for directed verdict was meritorious and should have been granted as to Burch Simmons.

Judgment affirmed in part and reversed in part.


Shulman and Underwood, JJ., concur.